Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-5 which changes the scope of the claims. As such a new grounds of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Acknowledgment of Terminal Disclaimer
Applicant’s terminal disclaimer on application16656736 and 16656772 is acknowledge by the Examiner and further approved.

	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the battery module includes a disconnecting unit that forcibly disconnects the battery module from the series connection regardless of the state of the gate driving signal” which is unclear. 
Claim 4 recites “the battery module includes a connecting unit that forcibly connects another battery module to the series connection regardless of the state of the gate driving signal” which is unclear.
Specifically, it is unclear what battery module form the plurality of battery modules is being referenced in claim language “the battery module”.
The Examiner will interpret “the battery module” as “the at least one battery module”

    PNG
    media_image1.png
    298
    726
    media_image1.png
    Greyscale


Fig. 8 of instant application showing “gate drive signal” including a Control signal (i.e. bypass, connection commands) and state data. 

    PNG
    media_image2.png
    426
    729
    media_image2.png
    Greyscale


Fig. 1 of instant application showing “gate drive signal” transmitted downstream to each battery module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 20190363311) in view of Beaston (US 20170126032) in view of Gurtner (US 20190057828) evident by Kim (US 6240082).


    PNG
    media_image3.png
    725
    788
    media_image3.png
    Greyscale


Fig. 1 of Crowley

    PNG
    media_image4.png
    655
    811
    media_image4.png
    Greyscale

Fig. 4 of Crowley


As to claim 1, Crowley discloses a power supply device ([0110] Fig. 1, battery system 100 ) including a plurality of battery modules (Fig. 1 battery modules 102) having secondary batteries ([0113] Each battery cell module 102 further includes a battery cell unit 110), the battery modules being connected to one another in series according to a gate driving signal from a controller (Based on Fig. 8 above, and the Applicants disclosure, the  examiner interprets “gate drive signal” as a communication signal that includes commands/instructions transmitted to the battery modules. Fig. 1, 6 steps 210-214 and Fig. 8 step 266 where central controller 104 issues control signals via communication line 126 to the cell microcontrollers 108 of the respective battery cell modules 102 ([0120], [0131],[ 0178][0217]-[0218]). Control signals determine how the switching assemblies 112 of each module 102 are connected either in series or bypassed (abstract [0048] [0218]). 
Crowley further discloses the power supply device controlling the battery modules by superimposing a control signal for at least one of the battery modules on the gate driving signal (Based on Fig. 5-6,8 of the specification, Examiner interprets a control signal that is “superimposed” on the gate driving signal as the instructions on the communication signal to activate or bypass the battery module. Fig. 8 [0217]..Control signals (duty cycle as time shift values) from the central controller 104 that instructs the battery module to bypass or activate).
Crowley further discloses a gate driving signal processing circuit (Fig. 4 microcontroller 108 with gate drive circuitry 130) and the gate driving signal from the central controller going to the gate driving signal processing circuit ([0124][0218] …Each cell microcontroller 108 deciphers the relevant control signals (duty cycle and time shift values) corresponding to its respective cell unit 110 from the central controller 104 and uses those values to control the respective switching assembly 114 to either disconnect or connect the respective cell unit 110 at the appropriate time).
Even though Crowley teaches a gate driving signal going to a gate drive signal processing circuit included in each of the battery modules, Crowley does not specifically disclose the power supply device delaying the gate driving signal in a gate driving signal processing circuit included in each of the battery modules by a predetermined delay time, and thereafter, transmitting the gate driving signal from an upstream to a downstream of the series  connection.

    PNG
    media_image5.png
    851
    728
    media_image5.png
    Greyscale


Beaston teaches a system with a main controller (Fig. 7A pack controller 710) and multiple battery modules comprising a battery module controller (BMC 720) with battery cells. Main controller 710 communicates instructions upstream and receiving responses downstream to/from each battery modules BMC 720 using a daisy-chained communication network (Fig. 7A [0079]-[0080]).  Each communication wire 715, 725, 735, and 755 is a single wire, forming a single-wire communication network that allows the main controller 710 to communicate with each of the BMCs 720-760, and vice versa. Messages and responses traverse through communication wires 725, 735, etc… [0081]). 
Although Beaston teaches transmitting the instruction upstream and not downstream, it would be obvious to try to one of ordinary skill in the art to modify Beastons controller such that it communicates from the top down (thus transmitting the instruction downstream instead of upstream).
Therefore it would be obvious to one of ordinary skill in the art to modify Crowley’s battery system 100 with the teachings of Beaston, wherein Crowley’s main controller 104 being connected  to each microcontroller (i.e. gate driving signal processing circuit) in a parallel network to be configured in a daisy-chained network as taught by Beaston above, in order to form a single wire communication network ([0074] of Beaston), thereby reducing the number of connections from the main controller to the individual battery modules.

Since instructions are transmitted through the communication wires in a serial operation ([0081 Beaston) then the instructions are inherently delayed when passing through each BMC. As such, Crowley’s microcontroller 108 and gate drive circuitry 130 configured in the daisy chain network as taught by Beaston will inherently delay the control signal from the main controller (i.e. delaying the gate driving signal in a gate driving signal processing circuit included in each of the battery modules).
However Crowley in view of Beaston does not specifically teach the gate driving signal is delayed by a predetermined delay time.
Gurtner teaches delaying a control signal by a predetermined delay time (Fig. 1,4a,4B and [0024]-[0025] showing serially connected controllers 16a to 16n-1 with programmable delay circuits delaying and passing the Control In signal to the next serially connected controller 16).
It would be obvious to one of ordinary skill in the art to delay the gate driving signal of Crowley in view of Beaston by a predetermined delay time in order to provide automatic timing compensation and avoid processing interference with the remaining downstream battery modules upon the occurrence of a single battery module failure as evident by Kim (Abstract and Column 4 lines 29-38).
As to claim 2, Crowley in view of Beaston in view of Gurtner teaches the power supply device according to claim 1, wherein the gate driving signal processing circuit removes the control signal from the gate driving signal on which the control signal for the at least one battery module is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, (Examiner interprets “waveform-shaped gate driving signal” as communication signal from the controller to battery modules with prior control signal removed. [0163] and Fig. 7 where each module switches from bypass state to active state and vice versa (i.e. removes the bypass control signal), and controls the at least one battery module concerned by using the control signal and the waveform-shaped gate driving signal ([0163] and Fig. 7 switches from bypass state to active state and vice versa and operates said state), and transmits the gate driving signal on which the control signal is superimposed to the battery module located downstream (Although Beaston teaches transmitting the instruction upstream and not downstream, it would be obvious to try to one of ordinary skill in the art to modify Beastons controller such that it communicates from the top down (thus transmitting the instruction downstream instead of upstream).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 20190363311) in view of Beaston (US 20170126032) in view of Gurtner (US 20190057828) evident by Kim (US 6240082) in view of Snyder (US 20150115736).
As to claim 3, Crowley in view of Beaston in view of Gurtner teaches the power supply device according to claim 1.
Crowley in view of Beaston in view of Gurtner does not teach wherein: the battery module (interpreted as “the at least one battery module”) includes a disconnecting unit that forcibly disconnects the battery module from the series connection regardless of the state of the gate driving signal; and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit.
Snyder teaches wherein: the battery module includes a disconnecting unit (Fig. 5 Solid state driver 431 of Snyder) that forcibly disconnects the battery module from the series connection regardless of the state of gate driving signal ([0032] selectively activating the low side solid state switch and selectively deactivating the high side solid state switch (e.g bypassing the battery module [0053] [0085]) in response to a lacking or receiving of a PWM control signal (i.e. regardless of state of gate driving signal); and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit (Command from the PWM controller 450 that instructs the battery module to bypass identified as the “control signal”( [0084] lines 7-10,[0087] lines 1-5). One of ordinary skill in the art can see from Fig. 2-3 and [0048] that the “bypass state” of the battery module is performed by the Solid state driver 431).
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of Crowley to include a disconnecting unit that forcibly disconnects the battery module from the series connection regardless of the state of the gate driving signal; and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit, as taught by Snyder in order to avoid overcharging or over-discharging the battery cells in case there is a malfunction in the PWN signal.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 20190363311) in view of Beaston (US 20170126032) in view of Gurtner (US 20190057828) evident by Kim (US 6240082) in view of Finberg (US 20110057617).
As to claim 4, Crowley in view of Beaston in view of Gurtner teaches the power supply device according to claim 1,
 Crowley in view of Beaston in view of Gurtner does not teach wherein: the battery module (interpreted as “the at least one battery module”) includes a connecting unit that forcibly connects the battery module to the series connection regardless of the state of the gate driving signal; and the control signal is a signal for forcibly connecting the battery module to the series connection by the connecting unit.
Finberg teaches wherein: the battery module includes a connecting unit that forcibly connects the battery module to the series connection regardless of the state of the gate driving signal; and the control signal is a signal for forcibly connecting the battery module to the series connection by the connecting unit. (Figs. 4, 5, 7, and 8).  In particular, Finberg discloses selecting battery modules to connect in series during charging and discharging based on the voltage of the batteries.  The combination of Crowley and Finberg would suggest to persons having ordinary skill in the art rebalancing Crowley’s battery modules by connecting/disconnecting particular battery modules based on the battery voltages (per Finberg), regardless of Crowley’s gate signals.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Beaston, and Finberg, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of rebalancing serially-connected battery modules.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Crowley is directed to serially-connected battery modules where charge/discharge is controlled by a gate signal.  Finberg discloses that voltage differences between battery modules should be addressed by connecting/disconnecting only specific battery modules.  The teachings of Finberg are directly applicable to Crowley in the same way, so that Crowley’s battery modules would similarly be rebalanced by connecting/disconnecting battery modules according to their voltages, rather than based on the gate signal, thus preventing uneven use and degradation of the battery modules.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 20190363311) in view of Beaston (US 20170126032) in view of Gurtner (US 20190057828) evident by Kim (US 6240082) in view of Lee (US 20160233709 A1).
As to claim 5, Crowley discloses a power supply device ([0110] Fig. 1, battery system 100 ) including a plurality of battery modules (Fig. 1 battery modules 102) having secondary batteries ([0113] Each battery cell module 102 further includes a battery cell unit 110), the battery modules being connected to one another in series according to a gate driving signal from a controller (Based on Fig. 8 above, [0004] [0030], and [0068]-[0071] of the PGPUB, the examiner interprets “gate drive signal” as a communication signal that includes commands/instructions transmitted to the battery modules. Fig. 1, 6 steps 210-214 and Fig. 8 step 266 where central controller 104 issues control signals via communication line 126 to the cell microcontrollers 108 of the respective battery cell modules 102 ([0120], [0131],[ 0178][0217]-[0218]). Control signals determine how the switching assemblies 112 of each module 102 are connected in series or bypassed abstract [0048] [0218]).
Crowley further discloses a gate driving signal processing circuit (Fig. 4 microcontroller 108 with gate drive circuitry 130) and the gate driving signal from the central controller going to the gate driving signal processing circuit ([0124][0218] …Each cell microcontroller 108 deciphers the relevant duty cycle and time shift values corresponding to its respective cell unit 110 from the central controller 104 and uses those values to control the respective switching assembly 114 to either disconnect or connect the respective cell unit 110 at the appropriate time).
Even though Crowley teaches a gate driving signal going to a gate drive signal processing circuit included in each of the battery modules, Crowley does not specifically disclose the power supply device delaying the gate driving signal in a gate driving signal processing circuit included in each of the battery modules by a predetermined delay time, and thereafter, transmitting the gate driving signal from an upstream to a downstream of the series  connection.
Beaston teaches a system with a main controller (Fig. 7A pack controller 710) and multiple battery modules comprising a battery module controller (BMC 720) with battery cells. Main controller 710 communicates instructions upstream and receiving responses downstream to/from each battery modules BMC 720 using a daisy-chained communication network (Fig. 7A [0079]-[0080]).  Each communication wire 715, 725, 735, and 755 is a single wire, forming a single-wire communication network that allows the main controller 710 to communicate with each of the BMCs 720-760, and vice versa. Messages and responses traverse through communication wires 725, 735, etc… [0081]). 
Although Beaston teaches transmitting the instruction upstream and not downstream, it would be obvious to try to one of ordinary skill in the art to modify Beastons controller such that it communicates from the top down (thus transmitting the instruction downstream instead of upstream).
Therefore it would be obvious to one of ordinary skill in the art to modify Crowley’s battery system 100 with the teachings of Beaston, wherein Crowley’s main controller 104 being connected  to each microcontroller (i.e. gate driving signal processing circuit) in a parallel network to be configured in a daisy-chained network as taught by Beaston above, in order to form a single wire communication network ([0074] of Beaston), thereby reducing the number of connections from the main controller to the individual battery modules.
Since instructions are transmitted through the communication wires in a serial operation ([0081 Beaston) then the instructions are inherently delayed when passing through each BMC. As such, Crowley’s microcontroller 108 and gate drive circuitry 130 configured in the daisy chain network as taught by Beaston will inherently delay the control signal from the main controller .
However Crowley in view of Beaston does not specifically teach the gate driving signal is delayed by a predetermined delay time.
Gurtner teaches delaying a control signal by a predetermined delay time (Fig. 1,4a,4B and [0024]-[0025] showing serially connected controllers 16a to 16n-1 with programmable delay circuits delaying and passing the Control In signal to the next serially connected controller 16).
It would be obvious to one of ordinary skill in the art to delay the gate driving signal of Crowley in view of Beaston in the gate driving signal processing circuit by a predetermined delay time in order to provide automatic timing compensation and avoid processing interference with the remaining downstream battery modules upon the occurrence of a single battery module failure as evident by Kim (Abstract and Column 4 lines 29-38).
Crowley in view of Beaston in view of Gurtner does not specifically disclose returning the gate driving signal from the battery modules located on a downstream to the controller nor the power supply device transmitting a state of the battery module to the controller by superimposing a state signal indicating the state of at least one of the battery modules on the gate driving signal.
Lee teaches returning the gate driving signal from the battery modules  nor located on a downstream to the controller (Fig. 2,4 and [0045] showing a battery communication network with a “ring” configuration that represents a structure in which the master 200 and the plurality of slaves 300 are connected in series through a communication line. Fig. 4 each of the plurality of slaves generates a response signal by inserting its state information into a delivered test control signal transmitted by the master and delivers the generated response signal to the next slave. The first slave 300 generates a response signal by inserting state information of the first slave 300 into a test control signal. The second slave 300 generates a response signal by inserting state information of the second slave 300 into a response signal received from the first slave 300 as so on... All integrated response signals are delivered to the master controller ([0091]-[0092])).
Lee also teaches transmitting a state of the battery module to the controller by superimposing a state signal indicating the state of at least one of the battery modules on the gate driving signal (Fig. 4 [0091]-[0093] Each of the plurality of slaves generates a response signal by inserting its state information into a delivered test control signal transmitted by the master and delivers the generated response signal to the next slave. The second slave 300 generates a response signal by inserting state information of the second slave 300 into a response signal received from the first slave 300 as so on... State information of a slave include a voltage applied to a slave)
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of Crowley to return the gate driving signal from the battery modules located on a downstream to the controller and transmit a state of the battery module to the controller by superimposing a state signal indicating the state of at least one of the battery modules on the gate driving signal, in order to reduce the length of the communication wire from the battery modules to the master controller ([0045] of Lee).
As to claim 6, Crowley in view of Beaston in view of Gurtner in view of Lee teaches the power supply device according to claim 5, and transmits the gate driving signal on which the state signal is superimposed to the battery module located downstream (Fig. 2, 4 and [0091]-[0093] of Lee. Each of the plurality of slaves generates a response signal by inserting its state information into a delivered test control signal transmitted by the master and delivers the generated response signal to the next slave ([0091]-[0092])).
Crowley in view of Beaston in view of Gurtner does not teach wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal.
Lee teaches wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal ([0076] and Fig. 6 master controller bypasses the error occurred third slave 300_3 through a control of a switching pair. Therefore one of ordinary skill in the art can see that the state information of slave 300 is not transmitted/ returned (thus removed) from the test control signal).
It would have been obvious to a person of ordinary skill in the art the power supply device of Crowley to include wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal in order to bypass a battery module that has an error ([0076] of Lee) thereby continuing to receiving information from the remaining battery modules.
As to claim 7, Crowley in view of Beaston in view of Gurtner in view of Lee teaches the power supply device according to claim 5, wherein the state signal includes information regarding at least one of a voltage, a temperature, and SOC of the battery module ([0080] of Beaston.. The one or more messages may include an instruction to remove and stop removing energy from a battery module, and to measure and report the voltage and temperature of the battery module (i.e. state information).

Conclusion and Related Art
McKinney (US5389843) is cited for having a programmable delay circuit that delays an input signal by a programmable amount.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859